15636517DETAILED ACTION
	This Office Action is in response to an amendment filed 09/24/2021.
	Claims 1, 3-8, 10, 12-16, 20 and 22-23 are pending.
	Claims 2, 9, 11, 17 have been cancelled.
	Claims 1, 10 and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 14-16, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mosterman et al. (hereinafter Mosterman, U.S. Patent No. 9,582,933 B1, filed 12/28/2012, issued 02/28/2017) in view of Merrick et al. (hereinafter Merrick, U.S. Patent No. 5,808,612, filed 08/15/1996, issued 09/15/1998), and in further view of Goodman et al. (hereinafter Goodman, U.S. Patent Application Publication No. 2004/0207659 A1, filed 04/02/2003, published 10/21/2004).
In regard to independent claim 1, Mosterman
A computer-implemented method for programming and viewing a network of physical objects within a 3D visual programming interface (at least col. 4, line 42 through col. 7, line 33; col. 10, line 44 through col. 12, line 43; col. 12, line 55 through col. 17, line 38; col. 17, line 39 through col. 22, line 44; col. 22, line 45 through col. 26, line 45; Figures 1A-E, 4-5-7, 8A-B [Wingdings font/0xE0] Mosterman teaches a system that includes a dynamic, interactive, real-world 3D physical (spatial) environment including one or more 3D physical structures and/or components thereof, and a virtual environment in which the dynamic, interactive, real-world 3D physical (spatial) environment may be modeled and simulated), the method comprising:
Note: “environment metadata” [0037] describes the physical dimensions of the real-world environment, which may be provided by the user or from a model (BIM).

acquiring environment metadata describing a first real-world environment (at least col. 4, line 61 through col. 5, line 34; Figures 1A-F, 5 [Wingdings font/0xE0] Mosterman teaches “first spatial information” that describes the 3D physical structure (e.g. dimensions, surface contours, etc.) and/or that identifies a first location and/or orientation of the 3D physical structure within the spatial environment. The 3D physical structure may, for example, correspond to a 3D physical representation of a dynamic system (e.g. such as a wing and/or aileron assembly, etc.). The “spatial information” is passed to a computing device 105 that uses the “spatial information” to generate a virtual equivalent and a model of the 3D structure within the spatial environment).
Note: “object metadata” [0038] includes the location of the physical object within the real-world environment. “Object metadata” may also be provided by the user.

acquiring object metadata  that includes:
(i) a first set of dimension of a first physical object in the first real-world environment (at least col. 4, line 61 through col. 5, line 34; Figures 1A-F, 5 [Wingdings font/0xE0] Mosterman teaches “first spatial information” that describes the 3D physical structure (e.g. dimensions, surface contours, etc.) and/or that identifies a first location and/or orientation of the 3D physical structure within the spatial environment. The 3D physical structure may, for example, correspond to a 3D physical representation of a dynamic system (e.g. such as a wing and/or aileron assembly, etc.). The “spatial information” is passed to a computing device 105 that uses the “spatial information” to generate a virtual equivalent and a model of the 3D structure within the spatial environment. Further, the 3D physical structure may comprise one or more spatial elements that correspond to the one or more physical elements),
Note: “object metadata” [0039] may also include description of each function of the physical object. For example, the object metadata may specify a “sensor function” and type of “sensor function” (e.g., temperature, light, sound, etc.), and/or an “actuator function” and type of “actuator function”, or another type of function comprising a logical program construct.

(ii) a first set of functions performed by the first physical object (at least col. 4, line 61 through col. 5, line 34; Figures 1A-F, 5 [Wingdings font/0xE0] Mosterman teaches a Model 110 comprising model elements (e.g. blocks 115 that are logically connected by connectors 117). Each block 115 is associated with a spatial element of the 3D spatial representation, and when executed, simulate the behavior of each spatial element in the blocks 115 are interpreted as logic nodes that express the functionality of each of the spatial elements).
(iii) a second set of dimensions of a second physical object in the first real-world environment, (at least col. 4, line 61 through col. 5, line 34; Figures 1A-F, 5 [Wingdings font/0xE0] Mosterman teaches “first spatial information” that describes the 3D physical structure (e.g. dimensions, surface contours, etc.) and/or that identifies a first location and/or orientation of the 3D physical structure within the spatial environment. The 3D physical structure may, for example, correspond to a 3D physical representation of a dynamic system (e.g. such as a wing and/or aileron assembly, etc.). The “spatial information” is passed to a computing device 105 that uses the “spatial information” to generate a virtual equivalent and a model of the 3D structure within the spatial environment. Further, the 3D physical structure may comprise one or more spatial elements that correspond to the one or more physical elements), and
(iv) a second set of functions performed by the second physical object (at least col. 4, line 61 through col. 5, line 34; Figures 1A-F, 5 [Wingdings font/0xE0] Mosterman teaches a Model 110 comprising model elements (e.g. blocks 115 that are logically connected by connectors 117). Each block 115 is associated with a spatial element of the 3D spatial representation, and when executed, simulate the behavior of each spatial element in the dynamic system. These blocks 115 are logic nodes that express the functionality of each of the spatial elements);
displaying, based on the environment metadata, a 3D virtual environment simulating the first real-world environment (at least col. 4, line 42 through col. 7, line 33; col. 13, line 27 through col. 16, line 38; Figures 1A-E, 4-5 [Wingdings font/0xE0] Mosterman teaches a computing device 105 that displays, based on the acquired “spatial information” (metadata) a 3D virtual representation of the one or more 3D physical structure(s) (see col. 13, line 27 through col. 16, line 38; Figs. 1A-E, 4-5)):
based on the first set of dimensions, a first rendered virtual object visually simulating an appearance of the first physical object (at least col. 4, line 42 through col. 7, line 33; col. 13, line 27 through col. 16, line 38; Figures 1A-E, 4-5 [Wingdings font/0xE0] Mosterman teaches a computing device 105 that displays, based on the acquired “spatial information” (metadata) a 3D virtual representation of the one or more 3D physical structure(s) displayed in a portion of a graphical user interface (GUI) 120 (see col. 13, line 27 through col. 16, line 38; Figs. 1A-E, 4-5))
a first logic node corresponding to the first rendered virtual object, wherein the first logic node comprises a separate element from the first rendered virtual object and represents at least a first function in the first set of functions (at least col. 4, line 42 through col. 7, line 33; col. 10, line 44 through col. 12, line 43; col. 12, line 55 through col. 17, line 38; col. 17, line 39 through col. 22, line 44; col. 22, line 45 through col. 26, Mosterman teaches a computing device 105 that also displays, based on the acquired “spatial information” (metadata), a model 110 represented by multiple blocks 115 (e.g. blocks 1-4) (interpreted as the claimed logic nodes) of the one or more 3D physical structures displayed in another portion (separate) of a graphical user interface (GUI) 120; the blocks 115 connected by connectors 117. Each block includes logic that when executed simulates the behavior (e.g. functions) of a different physical element associated with the dynamic system (col. 5, line 16-18)).
based on the first set of dimensions, a second rendered virtual object visually simulating an appearance of the second physical object (at least col. 4, line 42 through col. 7, line 33; col. 13, line 27 through col. 16, line 38; Figures 1A-E, 4-5 [Wingdings font/0xE0] Mosterman teaches a computing device 105 that displays, based on the acquired “spatial information” (metadata) a 3D virtual representation of the one or more 3D physical structure(s) displayed in a portion of a graphical user interface (GUI) 120 (see col. 13, line 27 through col. 16, line 38; Figs. 1A-E, 4-5)), and
a second logic node corresponding to the second rendered virtual object, wherein the second logic node comprises a separate element from the second virtual object and represents at least a second function in the second set of functions (at least col. 4, line 42 through col. 7, line 33; col. 10, line 44 through col. 12, line 43; col. 12, line 55 through col. 17, line 38; col. 17, line 39 through col. 22, line 44; col. 22, Mosterman teaches a computing device 105 that also displays, based on the acquired “spatial information” (metadata), a model 110 represented by multiple blocks 115 (e.g. blocks 1-4) (interpreted as the claimed logic nodes) of the one or more 3D physical structures displayed in another portion (separate) of a graphical user interface (GUI) 120; the blocks 115 connected by connectors 117. Each block includes logic that when executed simulates the behavior (e.g. functions) of a different physical element associated with the dynamic system (col. 5, line 16-18));
Mosterman fails to explicitly teach:
receiving a first set of inputs for creating a first link between the first logic node and the second logic node; and based on the first set of inputs, displaying, within the 3D virtual environment, the first link between the first logic node and the second logic node, wherein: the first link represents a first data connection between the first function and the second function,
Mosterman, while depicting a model 110 comprising a number of blocks 115, (model elements) the blocks 115 connected by connectors 117 representing logical connections between blocks, does not focus on details related to creating connections or links between blocks.
However, Merrick teaches:
receiving a first set of inputs for creating a first link between the first logic node and the second logic node (at least col. 2, line 62 through col. 3, line 44; Merrick describes “wiring up” or linking the objects (interpreted as logic nodes) either automatically by the system or interactively by the user) and
based on the first set of inputs, displaying, within the 3D virtual environment, the first link between the first logic node and the second logic node, wherein the first link represents a first data connection between the first function and the second function (at least col. 2, line 62 through col. 3, line 44; col. 4, lines 14-21; col. 6, lines 48-65; Figures 5-6 [Wingdings font/0xE0] Merrick illustrates display of a virtual office with virtual objects (logic nodes) connected by “wires” links; where the various “wires” represent connections between the objects. Specifically, Merrick describes an embodiment where a data source object (represented by a physical filing cabinet) output is connected to a data management object input, and a data management object output is connected to a data output (represented by a book) input. The “circuit” when combined allows the user to access data, manipulate the data, and output the data to a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Merrick with those of Mosterman as both inventions are related to visual programming methods for simulation of real environments. Adding the teaching of Merrick provides Mosterman with a method whereby a model of a virtual representation of a physical environment may be created and assembled.
Mosterman
the first logic node, the second logic node, and the first link comprise an executable program (at least col. 4, line 42 through col. 7, line 33; col. 10, line 44 through col. 12, line 43; col. 12, line 55 through col. 17, line 38; col. 17, line 39 through col. 22, line 44; col. 22, line 45 through col. 26, line 45; Figures 1A-E, 4-5-7, 8A-B [Wingdings font/0xE0] Mosterman teaches a model 110 representation comprising a number of blocks 115 connected by connectors 117. Each of the blocks 115 may include logic that, when executed, simulates behavior (e.g. functions) of a different physical element associated with the dynamic system (e.g., see col. 5, lines 4-34). That is, Mosterman produces an executable program) and
Mosterman and Merrick fail to explicitly teach:
in response to at least one of the first function and the second function being performed via the executable program in the first real-world environment, displaying a visual representation of a data flow between the first logic node and the second logic node comprising a set of particles moving along the first link.
However, Goodman teaches:
in response to at least one of the first function and the second function being performed via the executable program in the first real-world environment, displaying a visual representation of a data flow between the first logic node and the second logic node comprising a set of particles moving along the first link (at least Abstract; pp. 1-2, [0006]-[0017]; p. 4, [0072]; [Wingdings font/0xE0] Goodman teaches a graphical user interface for building executable programs from web Goodman describes execution visualization techniques allowing the user to visualize the program flow of information though a model in a test mode. While Goodman does not explicitly mention the term “particle,” (e.g. Goodman describes that the visualization can be performed in many ways familiar to one skilled in the art and provides as an example an animated walking human figure carrying a message from icon to icon along with voice messages from the human figure indicating status), one of ordinary skill in the art before the effective filing date of the claimed invention would have understood that the function of Goodman’s visualization techniques is the same as that claimed. Both providing the benefit of visualizing the program/data/information flow of a program as it is executing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Goodman with those of Mosterman and Merrick as all three inventions are related to visual programming methods for simulation of real environments. Adding the teaching of Goodman provides Mosterman and Merrick with a method whereby program/data/information flow is visualized while a visual program is executing.








In regard to dependent claim 6, Mosterman fails to explicitly teach:
receiving a set of inputs for creating: a third logic node between the first logic node and the second logic node, a second link between the third logic node and the first logic node, and a third link between the third logic node and the second logic node.
Mosterman, while depicting a model 110 comprising a number of blocks 115, (model elements) the blocks 115 connected by connectors 117 representing logical connections between blocks, does not focus on details related to creating connections or links between blocks.
However, Merrick teaches:
receiving a set of inputs for creating: a third logic node between the first logic node and the second logic node, a second link between the third logic node and the first logic node, and a third link between the third logic node and the second logic node (at least col. 5, line 17 through col. 6, line 65; col. 7, lines 10-25; Figures 5-6 [Wingdings font/0xE0] Merrick describes “wiring-up” various representations of physical objects to carry out database activities, where the “wiring” is represented by links drawn connecting objects. In the most basic configuration, Merrick describes three objects: an “input object,” an “output object,” and a “data machine object”. Links may be drawn by the user connecting these objects, where there may be more than a single link drawn between some objects (see Figures 5-6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Merrick with those of Mosterman as both inventions are related to visual programming methods for simulation of real environments. Adding the teaching of Merrick provides Mosterman with a method 

In regard to dependent claim 7, Mosterman fails to explicitly teach:
the third logic node comprises a trigger node, aggregator node, filter node, or a converter node, and
the third logic node does not correspond to a virtual object in the 3D virtual environment.
Mosterman, while depicting a model 110 comprising a number of blocks 115, (model elements) the blocks 115 connected by connectors 117 representing logical connections between blocks, does not focus on details related to creating connections or links between blocks.
However, Merrick teaches:
the third logic node comprises a trigger node, aggregator node, filter node, or a converter node; the third logic node does not correspond to a virtual object in the 3D virtual environment (at least col. 7, lines 10-25[Wingdings font/0xE0] Merrick describes “transform objects” which may perform various operations when wired into the system either before or after the “data machine object”. These functions include, for example, database row and column select and joins, calculate new columns, order and sort the data, and so on.... These “transform objects” do not appear to represent or virtual components modeling physical components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Merrick with those of Mosterman as both inventions are related to visual programming methods for simulation Merrick provides Mosterman with a method whereby a model of a virtual representation of a physical environment may be created and assembled.

In regard to dependent claim 8, Mosterman fails to explicitly teach:
the first logic node comprises a first type of node, and the third logic node comprises a second type of node, the first logic node having a different visual appearance than the third logic node.
However, Merrick teaches:
the first logic node comprises a first type of node, and the third logic node comprises a second type of node, the first logic node having a different visual appearance than the third logic node (at least col. 7, line 57 through col. 8, line 40; Figures 5-6 [Wingdings font/0xE0] Merrick describes various types of objects, each considered a logic node representing different physical objects including “input/output object(s)”, “transform object(s)” and a “data machine object”. These objects are visually depicted as a filing cabinet, a book, and some other machine (see Fig. 6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Merrick with those of Mosterman as both inventions are related to visual programming methods for simulation of real environments. Adding the teaching of Merrick provides Mosterman with a method whereby a model of a virtual representation of a physical environment may be created and assembled.

In regard to claim 10, claim 10 merely describes a non-transitory computer-readable medium storing program instructions that, when executed by a processor cause the processor to perform the method steps of claim 1. Thus, Mosterman in view of Merrick and Goodman teaches every limitation of claim 10, and provides proper motivation, as indicated in the rejection of claim 1.

In regard to dependent claim 14, Mosterman teaches:
the object metadata further includes data describing a location of the first physical object within the first real-world environment, and the first logic node is displayed at a location within the 3D virtual environment based on the object metadata (at least col. 4, line 42 through col. 7, line 33; Figures 1A-E [Wingdings font/0xE0] Mosterman teaches a computing device 105 receiving (acquiring) “spatial information” (interpreted as claimed metadata) that describes the one or more 3D physical structure(s) (interpreted as claimed first/second physical objects) (e.g. dimensions, surface contours, etc.) and/or that identifies a first location and/or orientation of the one or more 3D physical structure(s), within the spatial environment. The one or more 3D physical structure(s) may, for example, correspond to a 3D spatial representation of a dynamic system (e.g. such as a wing and/or aileron assembly, etc.).

In regard to dependent claim 15, Mosterman fails to explicitly teach:
receiving a set of inputs for creating:
a third logic node between the first logic node and the second logic node,
a second link between the third logic node and the first logic node, and
a third link between the third logic node and the second logic node; and
in response, displaying  within the 3D visual environment, the third logic node, the second link, and the third link,
wherein the second link represents a second data connection between the third logic node,
wherein the third link represents a third data connection between the third logic node and the first logic node, and
wherein the first link comprises the second link and the third link.
However, Merrick teaches:
receiving a set of inputs for creating a third logic node between the first logic node and the second logic node, a second link between the third logic node and the first logic node, and a third link between the third logic node and the second logic node; in response, displaying the third logic node, the second link between the third logic node and the first logic node, and the third link between the third logic node and the second logic node within the 3D virtual environment, wherein the second link represents a second data connection between the third logic node and the first logic node and the third link represents a third data connection between the third logic node and the second logic node, wherein the first link comprises the second link and the third link (at least col. 5, line 17 through col. 6, line 65; col. 7, lines 10-25; Figures 5-6 [Wingdings font/0xE0] Merrick describes “wiring-up” various representations of physical objects to carry out database activities, where the “wiring” is represented by links drawn connecting objects. In the most basic configuration, Merrick describes three objects: an “input object,” an “output object,” and a “data machine object”. Links may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Merrick with those of Mosterman as both inventions are related to visual programming methods for simulation of real environments. Adding the teaching of Merrick provides Mosterman with a method whereby a model of a virtual representation of a physical environment may be created and assembled.

In regard to dependent claim 16, Mosterman fails to explicitly teach:
the first logic node and the third logic node are displayed with different visual appearances based on the-different types of logic nodes.
However, Merrick teaches:
the first logic node and the third logic node are displayed with different visual appearances based on the-different types of logic nodes (at least col. 7, line 57 through col. 8, line 40; Figures 5-6 [Wingdings font/0xE0] Merrick describes various types of objects, each considered a logic node representing different physical objects including “input/output object(s)”, “transform object(s)” and a “data machine object”. These objects are visually depicted as a filing cabinet, a book, and some other machine (see Fig. 6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Merrick with those of Mosterman as both inventions are related to visual programming methods for simulation of real environments. Adding the teaching of Merrick provides Mosterman with a method 

In regard to dependent claim 18, Mosterman and Merrick fail to explicitly teach:
a visual appearance of the particles is based at least on one or more attributes of the data flow.
However, Goodman teaches:
a visual appearance of the particles is based at least on one or more attributes of the data flow (at least Abstract; pp. 1-2, [0006]-[0017]; p. 4, [0072]; [Wingdings font/0xE0] Goodman teaches a graphical user interface for building executable programs from web services using visual programming techniques. Specifically, Goodman describes execution visualization techniques allowing the user to visualize the program flow of information though a model in a test mode. While Goodman does not explicitly mention the term “particle,” (e.g. Goodman describes that the visualization can be performed in many ways familiar to one skilled in the art and provides as an example an animated walking human figure carrying a message from icon to icon along with voice messages from the human figure indicating status), one of ordinary skill in the art before the effective filing date of the claimed invention would have understood that the function of Goodman’s visualization techniques is the same as that claimed. Both providing the benefit of visualizing the program/data/information flow of a program as it is executing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Goodman with those of Mosterman and Merrick as all three inventions are related to visual programming Goodman provides Mosterman and Merrick with a method whereby program/data/information flow is visualized while a visual program is executing.

In regard to claim 19, claim 19 merely describe a system to perform the method steps of claim 1. Thus, Mosterman in view of Merrick and Goodman teaches every limitation of claim 19, and provides proper motivation, as indicated in the rejection of claim 1.

In regard to dependent claim 22, Mosterman teaches:
the first logic node is displayed, at least partially, over the first rendered virtual object within the 3D virtual environment (at least col. 7, lines 34-51; Fig. 1F [Wingdings font/0xE0] Mosterman provides a view where the model 110 comprising multiple blocks 115 is displayed over the 3D spatial image representation of the physical object(s)).

Claims 3-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mosterman in view of Merrick, and in further view of Goodman, and in further view of Heun (“Smarter Objects: Programming Physical Objects with AR Technology, MIT Masters Thesis, © 2013, MIT,122 total pages).
In regard to dependent claim 3, Mosterman, Merrick and Goodman fail to explicitly teach:
the first logic node represents a sensor function associated with the first physical object, and performing the second function corresponds to performing the sensor function in the first real-world environment to acquire sensor data.
However, Heun
the first logic node represents a sensor function associated with the first physical object, and performing the sensor function in the first real-world environment to acquire sensor data (at least p. 3, Abstract; pp. 26-42 [Wingdings font/0xE0] Heun generally describes an Augmented Reality (AR) system that defines and interacts with Smarter Objects (see pp. 15-17, sections 2.1, 2.2) via a visual programming editor called the Reality Editor (see pp. 26, 31-33, 39 (Fig. 19), 43-44, 46-50; pp. 52-54 for details). The Smarter Objects are virtual representations that are mapped to physical objects, where the physical objects may include sensors (see p. 33, Fig. 11; pp. 85-96-use cases). The physical devices may be controlled via their virtual object counterparts using the Reality Editor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Heun with those of Mosterman, Merrick and Goodman as all of these inventions are related to controlling physical objects via assembly and/or manipulation of their virtual counterparts. Adding the teaching of Heun provides additional examples of virtual representations of physical objects such as sensors.

In regard to dependent claim 4, Mosterman, Merrick and Goodman fail to explicitly teach:
the second logic node represents an actuator function associated with the second physical object; and performing second function corresponds to  performing the actuator function in the first real-world environment to perform a physical task.
However, Heun
the second logic node represents an actuator function associated with the second physical object; and performing second function corresponds to  performing the actuator function in the first real-world environment to perform a physical task (at least p. 3, Abstract; pp. 26-42 [Wingdings font/0xE0] Heun generally describes an Augmented Reality (AR) system that defines and interacts with Smarter Objects (see pp. 15-17, sections 2.1, 2.2) via a visual programming editor called the Reality Editor (see pp. 26, 31-33, 39 (Fig. 19), 43-44, 46-50; pp. 52-54 for details). The Smarter Objects are virtual representations that are mapped to physical objects, where the physical objects may include actuators (see p. 43, 45, 51, pp. 85-96-use cases). The physical devices may be controlled via their virtual object counterparts using the Reality Editor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Heun with those of Mosterman, Merrick and Goodman as all of these inventions are related to controlling physical objects via assembly and/or manipulation of their virtual counterparts. Adding the teaching of Heun provides additional examples of virtual representations of physical objects such as actuators.

In regard to dependent claim 5, Mosterman, Merrick and Goodman fail to explicitly teach:
the first logic node is displayed at a first location within the 3D virtual environment based on the object metadata, wherein the object metadata further includes a first location of the first physical object within the first real-world environment; and the second logic node is displayed at a second location within the 3D virtual environment based on the object metadata, wherein the object metadata further includes a second location of the second physical object within the first real-world environment.
However, Heun teaches:
the first logic node is displayed at a first location within the 3D virtual environment based on the object metadata, wherein the object metadata further includes a first location of the first physical object within the first real-world environment; and the second logic node is displayed at a second location within the 3D virtual environment based on the object metadata, wherein the object metadata further includes a second location of the second physical object within the first real-world environment (at least pp. 52-54 [Wingdings font/0xE0] Heun describes synchronization of the coordinates (e.g. x-y positions) between virtual objects and physical objects such that interaction with the virtual object affects or controls the physical object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Heun with those of Mosterman, Merrick and Goodman as all of these inventions are related to controlling physical objects via assembly and/or manipulation of their virtual counterparts. Adding the teaching of Heun enables interactions by the user with a virtual object to affect its corresponding physical object through the coincidence of their coordinates in the real and virtual world.

In regard to claims 12-13, claims 12-13 merely describe a non-transitory computer-readable medium storing program instructions that, when executed by a processor cause the processor to perform the method steps of claims 3-4, respectively. Thus, Mosterman in view of Merrick, Goodman and Heun teaches every limitation of claims 12-13, and provides proper motivation, as indicated in the rejections of claims 3-4.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mosterman in view of Merrick, and in further view of McDaniel (U.S. Patent Application Publication No. 2017/0249129 A1, PCT filed 10/02/2014, 371 Date 03/29/2017, published 08/31/2017)
In regard to dependent claim 23, Mosterman, Merrick and Goodman fail to explicitly teach:
the first logic node visually indicates the first set of functions.
However, McDaniel teaches:
the first logic node visually indicates the set of functions that are performed by the first physical object (at least pp. 3-5, paras. [0021]-[0034]; Figures 1-2 [Wingdings font/0xE0] McDaniel teaches an Engineering Tool 120C which allows a User 120A to download a motor model and conveyor model to User Computer 120B (see p. 3, para. [0021]) to simulate an industrial (real-world) environment. Each device model may include a port object providing input values and receiving output values. Specifically, as shown in Fig. 2, Motor Component 205F includes a Motor Port Object 205G which receives input values. Visually, 205F and 205G are separate elements. Further, McDaniel also teaches that using the Engineering Tool 120C, a User 120A may add logical elements (see p. 4, para. [0030]) which are generally used to represent functions or operations. The user drags the logical element from a gallery and places it into the 3D workspace. Placing logic on a physical component can change the behavior of that component. Logic attached to the component stays with it when the component McDaniel teaches a Logical Element Container 205H (see p. 4, para. [0031]) that includes logical elements used to control the Motor Component 205F. Logical Element Containers may be represented by a two-dimensional field in the Engineering Tool 200. However, three-dimensional containers may be used. The space occupied by the Logical Element Container in the 3D workspace may be opened and closed to hide the circuit internals when the user is satisfied with the content and wants to reduce the clutter (see p. 4, para. [0031]). The Examiner interprets that being able to open or close Logical Element Containers teaches the ability of McDaniel to be able to view the set of functions associated with a Motor Component 205F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McDaniel with those of Mosterman, Merrick and Goodman as all of these inventions are related to visual programming methods for simulation of real environments. Adding the teaching of McDaniel provides Mosterman, Merrick and Goodman with a comprehensive Tool for visualizing, programming and simulating physical, real-world systems in a virtual environment including the ability to visually distinguish virtual objects and any logical objects associated with them.






Response to Arguments
Regarding the previous rejection of independent claim 1 (and similarly claims 10 and 19), Applicant has amended (filed 09/24/2021) claim 1 as indicated below:

1.	A computer-implemented method for programming and viewing a network of physical objects within a 3D visual programming interface, the method comprising:
acquiring environment metadata describing a first real-world environment;
acquiring object metadata that includes:
	(i) a first set of dimensions of a first physical object in the first real-world environment,
	(ii) a first set of functions performed by the first physical object,
	(iii) a second set of dimensions of a second physical object in the first real-world environment;
	(iv) a second set of functions performed by the second physical object;
displaying, based on the environment metadata, a 3D virtual environment simulating the first real-world environment,
displaying, based on the object metadata, within the 3D virtual environment:
	based on the first set of dimensions, a first rendered visual object visually simulating the appearance of the first physical object,
	a first logic node corresponding to the first rendered virtual object,
wherein the first logic node comprises a separate element from the first rendered virtual object and represents at least a first function in the first set of functions,
	based on the first set of dimensions, a second rendered virtual object visually simulating an appearance of the second physical object, and
	a second logic node corresponding to the second rendered virtual object,
wherein the second logic node comprises a separate element from the second rendered virtual object and represents at least a second function in the second set of functions;
receiving a first set of inputs for creating a first link between the first logic node and the second logic node; and
based on the first set of inputs, displaying, within the 3D virtual environment, the first link between the first logic node and the second logic node, wherein:
and
the first logic node, the second logic node, and the first link comprise an executable program; and
in response to a least one of the first function or the second function being performed via the executable program in the first real-world environment, displaying a visual representation of a data flow between the first logic node and the second logic node comprising a set of particles moving along the first link.

	Applicant argues that Merrick fails to teach the amended limitations to each of the independent claims.
	
The Examiner generally agrees. However, a new reference, Goodman et al., was identified that teaches the amended limitations. Applicant is referred to the new rejections made above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James H. Blackwell/
09/29/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177